ORDER
PER CURIAM.
Bonnie Hamilton, Movant, pleaded guilty to second degree murder in violation of section 565.021, RSMo 1994, and armed criminal action in violation of section 571.015, RSMo 1994. Pursuant to a plea agreement with the State, the plea court sentenced her to thirty *913years of imprisonment for second degree murder and ten years for armed criminal action. The court ordered the sentences to be served consecutively, not concurrently.
Movant then filed a Rule 24.035 motion for post-conviction relief, which was denied by the motion court without a hearing. She now appeals, contending the court clearly erred in denying her claim of ineffective assistance of counsel. She claims her attorney failed to explain to her the meaning of the term “consecutive,” and she believed she would serve her sentences concurrently.
Movant’s contention is conclusively refuted by the record and Movant is not entitled to an evidentiary hearing on her claim. Rule 24.035(h); Tolen v. State, 934 S.W.2d 639, 641 (Mo.App. E.D.1996). When outlining its recommendation, the State specifically indicated it was requesting thirty years for second degree murder and ten years for armed criminal action, and the sentences were “to run consecutively to one another for a total of 40 years.” Movant indicated she understood the recommendation and agreed with it. Therefore, we conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended discussion of this issue would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).